DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7-11, 15-23 and 28 are pending in this application. Claims 1, 10 and 22 are amended. Claims 2, 4, 6, 12-14 and 24-27 are cancelled. Claims 3, 5, 7-9, 11, 15-19, 21 and 23 were previously presented. Claim 20 is original. Claim 28 is new.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-11, 15-23 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 11, “transistor is be switched off” should be –transistor is to be switched off--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 15-20, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20060077606 A1), and further in view of Tuozzolo (US8299767B1).
Regarding claim 1, Nakamura teaches a safe-operating area-based circuit (abstract, semiconductor device controller includes a current supply control unit) comprising: an input (e.g. input to 17 at terminal 1e) (fig.1) for sensing a voltage (i.e. across-motor voltage measuring circuit 17) (fig.1) at a node (e.g. node at terminal 1e) (fig.1) arranged between an output terminal (e.g. output to motor 2) (fig.1) and a drain (e.g. drain of MOSFET 7) (fig.1) of a transistor (i.e. MOSFET 7) (fig.1); a voltage-to-current converter (e.g. part of current judging circuit 18) (fig.1) configured to generate a current in dependence upon the voltage ([0041], the voltage-divided potential achieved by the voltage-dividing resistors 26 and 27 corresponds to the overcurrent judgment value), the voltage-to-current converter comprising a path (e.g. path comprising voltage dividing resistors 26 and 27) (fig.1) arranged between the input (e.g. connected to 1e via 17) (fig.1) and a reference level (e.g. ground connection at resistor 27) (fig.1), the path comprising a resistor (e.g. resistor 27) (fig.1); and a comparator (e.g. comparator 23) (fig.1) configured to determine whether the output exceeds a threshold output ([0043], The comparator 23 outputs a high level signal when the current flowing in MOSFET 7 becomes equal to or higher than the overcurrent judgment value) and, in dependence on the output exceeding the threshold output (implicit), to generate a signal ([0043], overcurrent protecting circuit 19 receives the signal) for signaling that the transistor is to be switched off ([0043], stop the driving of MOSFET 7).
Nakamura does not teach, an accumulator including a capacitor arranged to integrate the current or a scaled current obtained from the current and to provide an output.
Tuozzolo teaches in a similar field of endeavor of safe operating area control, an accumulator (i.e. capacitors C1 and C2) (fig.4A) including a capacitor (i.e. capacitors C1 and C2) (fig.4A) arranged to integrate the current (column 9 lines 3-13, The network 457 is shown with two capacitors C1 and C2 … to integrate instantaneous power dissipation) or a scaled current obtained from the current (abstract, based on the sensed instantaneous voltage and current, a value that represents a power dissipated in the device) and to provide an output (e.g. input going to positive of comparator U3) (fig.4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the accumulator including a capacitor arranged to integrate the current or a scaled current obtained from the current and to provide an output in Nakamura, as taught by Tuozzollo, as it provides the advantage of calculating a time-varying value representative of the absolute or relative temperature in the device or system.
Regarding claim 3, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1, further comprising: a current mirror (Tuozzolo, column 24 lines 23-24, current may be assumed or derived using alternative approaches, e.g. using a current mirrors).
Regarding claim 5, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1, wherein the accumulator further comprises: an operational amplifier (Tuozzolo, i.e. U2) (fig.4A).
Regarding claim 8, Nakamura and Tuozzolo teaches the safe-operating area-based circuit of claim 1, wherein the path further comprises: a voltage regulator (Tuozzolo, i.e. diode D1) (fig.4A).
Regarding claim 10, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1, wherein the path further comprises: a current source (Tuozzolo, i.e. amplifier 498, scaling1 and scaling2) (fig.4A) for driving a control current (Tuozzolo, e.g. current signal 439) (fig.4A) for delivering a current to decrease the output of the accumulator (Tuozzolo, column 8 line 7, current signal 439 can be scaled) and to set a recovery time during which the transistor is switched off (Tuozzolo, column 9 lines 3-7, two capacitors C1 and C2 and two resistors R2 and R3 … to best represent the thermal path that removes heat from the MOSFET junction).
Regarding claim 15, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1, further comprising: a gate (Nakamura, e.g. gate of MOSFET 7) (fig.1) configured to receive an output from the comparator (Nakamura, e.g. output of comparator 23 is configured to be sent to gate of MOSFET 7 via 19 and 16) (fig.1) and an output from an over- temperature detection circuit (Nakamura, [0034], ECU 4 is supplied with various signals such as a temperature signal) and to output a control signal (Nakamura, i.e. gate voltage Vg) (fig.1) to cause the transistor to be switched off (Nakamura, [0043], stop the driving of MOSFET 7).
Regarding claim 16, Nakamura and Tuozzolo teach an integrated circuit (Tuozzolo, column 21 line 67- column 22 line 2, the SOA control circuitry may be reduced sufficiently in size and cost to be provided as a single chip-scale package) comprising: the safe-operating area-based circuit of claim 1 (implicit).
Regarding claim 17, Nakamura and Tuozzolo teach the integrated circuit of claim 16 further comprising: control logic (Tuozzolo, e.g. circuit comprising multiplier component 551) (fig.5); and a pre-driver (Tuozzolo, i.e. current control circuit 530) (fig.5) for controlling a driver (Tuozzolo, e.g. circuit comprising MOSFET 515) (fig.5) for controlling switching of the transistor (Tuozzolo, implicit).
Regarding claim 18, Nakamura and Tuozzolo teach the integrated circuit of claim 16, further comprising: a driver (Tuozzolo, e.g. circuit comprising MOSFET 515) (fig.5) comprising the transistor (Tuozzolo, i.e. MOSFET 515) (fig.5).
Regarding claim 19, Nakamura and Tuozzolo teaches a system (Tuozzolo, column 4 lines 57-58, unitary package may be a chip scale system) comprising: the integrated circuit of claim 16; and a load (Tuozzolo, column 5 line 12, power source to a load) connected to a driver or the driver (Tuozzolo, column 5 line 16, power transistor may be employed to control delivery).
Regarding claim 20, Nakamura and Tuozzolo teach the system of claim 19, wherein the load is a motor (Nakamura, i.e. motor 2) (fig.1).
Regarding claim 22, Nakamura and Tuozzolo teach the system of claim 19, further comprising: a controller (Nakamura, i.e. ECU 4) (fig.1) in communication with the integrated circuit (Nakamura, implicit as seen in fig.1).
Regarding claim 23, Nakamura and Tuozzolo teach a motor vehicle (Nakamura, [0004], supposing that the above system is applied to a system for driving … a vehicle) comprising: the safe-operating area-based circuit of claim 1 (implicit).
Regarding claim 28, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1, wherein the path arranged between the input and the reference level is different from a path between the node and the output terminal (Nakamura, e.g. path between node at 1e and terminal 1e leading to motor) (fig.1) (Nakamura, it is necessarily true that path comprising 26 and 27 is different from path leading out to the motor, as seen in fig.1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20060077606 A1) and Tuozzolo (US8299767B1), and further in view of Zhou (US20140300999A1).
Regarding claim 7, Nakamura and Tuozzolo teach the safe-operating area-based circuit of claim 1.
Nakamura and Tuozzolo do not teach, wherein the resistor has a negative temperature coefficient.
Zhou teaches in a similar field of endeavor of protection circuit that it is conventional to have a protection circuit (i.e. power protection circuit 100) (fig.2), wherein the resistor has a negative temperature coefficient ([0011], first resistor R1, the third resistor R3, and the fifth resistor R5 are negative temperature coefficient thermistors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the negative temperature coefficient resistors in Nakamura and Tuozzolo, as taught by Zhou, as it provides the advantage of fast shutdown of power supply.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20060077606 A1) and Tuozzolo (US8299767B1), and further in view of Teggatz (US6169439B1).
Regarding claim 9, Nakamura and Tuozzolo teach The safe-operating area-based circuit of claim 8.
Nakamura and Tuozzolo do not teach, wherein the voltage regulator comprises: a Zener diode.
Teggatz teaches in a similar field of endeavor of providing safe area of operation, that it is conventional to have protected circuit (abstract, integrated circuit having a protected output), wherein the voltage regulator comprises: a Zener diode (i.e. drain-gate clamp circuit 105) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the zener diode in Nakamura and Tuozzolo, as taught by Teggatz, as it provides the advantage of effective current limiting capability and increased safe area of operation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20060077606 A1) and Tuozzolo (US8299767B1), and further in view of Matei (R. P. Matei, "A class of hysteretic circuits using operational amplifiers," International Symposium on Signals, Circuits and Systems, 2005. ISSCS 2005., 2005, pp. 425-428 Vol. 2, doi: 10.1109/ISSCS.2005.1511268.).
Regarding claim 11, Nakamura and Tuozzolo teach The safe-operating area-based circuit of claim 1.
Nakamura and Tuozzolo do not teach, wherein the comparator comprises at least one Schmitt trigger.
Matei teaches in a similar field of endeavor of circuits using operational amplifiers, that a comparator comprises at least one Schmitt trigger (fig.10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the at least one Schmitt trigger in Nakamura and Tuozzolo, as taught by Matei, as it provides the advantage of having multiple output levels, which enables flexible temperature ranges specification for safe-operating area-based circuit.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20060077606 A1) and Tuozzolo (US8299767B1), and further in view of AAPA (Applicant’s admitted prior art).
Regarding claim 21, Nakamura and Tuozzolo teach the system of claim 19.
Nakamura and Tuozzolo do not teach, wherein the load is a valve.
AAPA teaches wherein the load is a valve (Specification page 1, LEDs, motors, solenoids and heaters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the valve load in Nakamura and Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/06/2022



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839